UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6542


DUNCAN LAMARR BURRESS,

                Plaintiff - Appellant,

          v.

TIMOTHY PERKINS, Correctional Officer II; JOSHUA HYPES,
Correctional Officer; JEREMY ARBOGAST, Correctional Officer;
CHAD SISK, Correctional Officer; JESSE FOSTER, Correctional
Officer; CHARLES LEGG, Correctional Officer, Lieutenant
Shift Commander for Quilliams II; PAUL PARRY, Assistant
Warden   Security;   DAVID   BALLARD,   Warden;   GARY   HINTE,
Investigator    Intelligence    Officer;    JOHNATHAN    FRAME,
Institutional    Investigator;    CURTIS    DIXON,    Sergeant,
Institutional Investigator; ROBERT RHODES, Major, Chief
Correctional Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:13-cv-01970)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Duncan Lamarr Burress, Appellant Pro Se.           Kimberly M. Bandy,
Natalie  C.   Schaefer, SHUMAN,   MCCUSKEY          &  SLICER,  PLLC,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Duncan    Lamarr   Burress    appeals    the    district     court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                        We

have     reviewed       the   record   and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Burress v. Perkins, No. 2:13-cv-01970 (S.D.W. Va. Mar.

20,    2014;    Mar.    21,   2014).    We    dispense      with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                           AFFIRMED




                                        3